DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-12, 14, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaishi (U.S. Pub. 2015/0278647)
	Regarding claims 1, 18, 19, an image processing apparatus (Figure 6) that performs processing relating to generation of dot data specifying on or off of a dot in each pixel, the dot data being used for formation of an image by a printer (100) forming the image on a printing medium by ejecting ink from a plurality of nozzles (Abstract; Paragraphs 0018, 0074)
	A derivation unit (260) configured to drive, from first scanned data obtained by reading results of printing a plurality of first charts associated with a plurality of nozzles of interest among the plurality of nozzles respectively, a luminance 
	A determination unit configured to determine a dot formation state in a dot formation line by the plurality of nozzles based on the luminance amount of each unit area (Paragraph 0057)
	The first chart is a line chart having a width of two dots, the line chart in which a line corresponding to the nozzle of interest and a lien corresponding to a neighboring nozzle of the nozzles of interest are adjacent (Figure 3; Paragraph 0031)
	Regarding claim 2, the derivation unit further derives a reference luminance amount that is a reference at the time of the determination from the first scanned data; and the determination unit performs the determination by using the luminance amount for each unit area and the reference luminance amount (Figure 5; Paragraphs 0041-0042)
	Regarding claim 3, the reference luminance amount is a statistic that is one of an average value, an expected value, a mode, and a median, which are found based on the luminance amount for each unit area derived for each of the plurality of first charts (Figure 5; Paragraphs 0041-0042)
	Regarding claim 4, the first scanned data is data obtained by reading results of printing using a dot whose size is substantially the same as a size of an area corresponding to a pixel of the image on the printing medium (Figure 2; Paragraph 0029)
Regarding claim 5, the derivation unit further derives a reference luminance amount that is a reference at the time of the determination from second scanned data obtained by reading results of printing a plurality of second charts by the printer, which is associated with a plurality of nozzles of interest amount the plurality of nozzles respectively
	The determination unit performs the determination by using the luminance amount for each unit area and the reference luminance amount, and the second chart is a line chart having a width of one dot (Figures 2-3; Paragraphs 0027-0032, 0041-0042)
	Regarding claim 6, the reference luminance amount is a statistic that is one of an average value, an expected value, a mode, and a median, which are found based on the luminance amount for each unit area derived for each of the plurality of second charts (Figure 5; Paragraphs 0041-0042)
	Regarding claim 7, first and second scanned data is data obtained by reading printing results obtained by using a dot whose size is different from a size of an area corresponding to a pixel of the image on the printing medium (Figures 3, 5; Paragraphs 0041-0042)s
	Regarding claim 8, the determination unit generates nozzle characteristic information representing a characteristic at the time of dot formation in the plurality of nozzles based on results of the determination (Paragraphs 0041-0042)
Regarding claim 9, the nozzle characteristic information is information representing a characteristic at the time of dot formation in units of nozzles (Paragraph 0041-0042)
	Regarding claim 11, the determination unit determines whether or not a white streak has occurred in a dot line formed by two nozzles corresponding to the unit area (Figures, 3, 5; Paragraphs 0041-0042; detecting clogged nozzles which would cause white streaks)
	Regarding claim 12, the determination unit outputs determination results (Paragraph 0057)
	Regarding claim 14, the printer is a full line type printer that forms an image on the printing medium by a one time relative scan for the plurality of nozzles of the printing medium (Figure 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaishi (U.S. Pub. 2015/0278647) in view of Azuma et al (U.S. Pub. 2011/0316921)
Regarding claim 13, Azuma discloses plurality of nozzles that eject ink by applying a voltage to a piezo element arranged internally (Paragraph 0038)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Azuma into the device of Iwaishi, for the purpose of discharging ink from the nozzles
Regarding claim 15, Azuma discloses a quantization unit configured to generate the dot data by performing quantization processing for multi value image data corresponding to an ink color used (Paragraph 0054)
A correction unit (unevenness correction) configured to correct a pixel value multi value image data before the quantization processing is performed based on the nozzle characteristic information so that density unevenness is suppressed (Paragraph 0053)
A change unit (j08) configured to change a dot pattern in the dot data after the quantization processing is performed based on the nozzle characteristic information (Figure 5; Paragraphs 0053-0054)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Azuma into the device of Iwaishi, for the purpose of reducing unevenness
Regarding claim 16, Iwaishi discloses nozzle characteristic information is information indicating whether or not a white streak occurs in the dot formation line (Figures, 3, 5; Paragraphs 0041-0042; detecting clogged nozzles which would cause white streaks)
Azuma discloses a correction unit performs correction so that a pixel in a dot formation line for which no occurrence of white streaks is determined has a desired density; and the change unit changes a kind of dot set to the pixel so that a white streak does not occur in a dot formation line for which occurrence of white streak is determined (Figure 5; Paragraphs 0053-0054)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Azuma into the device of Iwaishi, for the purpose of reducing unevenness
Regarding claim 17, the nozzle characteristic information is information indicating a degree of overlap of a dot that is formed by ink ejected from a nozzle of interest and a dot that is formed by ink ejected by a neighboring nozzle of the nozzle of interest
The correction unit performs correction so that a pixel in a dot formation line for which at least an overlap is determined has a desired density
The change unit changes a kind of dot set to the pixel so as to fill in a gap by a neighboring dot in a dot formation line for which no overlap is determined (Figure 5; Abstract; Paragraphs 0053-0055)


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaishi (U.S. Pub. 2015/0278647) in view of Park (U.S. Pub. 2006/0274106)
Regarding claim 10, Park discloses obtaining data from combinations of two adjacent nozzles of the plurality of nozzles (Paragraph 0045)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Park into the device of Iwaishi, for the purpose of detecting missing or malfunctioning nozzles

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 4, 2021